Cite as 2014 Ark. App. 429

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                       No. CR-14-70


SUSANNAH M. COX                                   Opinion Delivered   August 27, 2014
                               APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT,
                                                  SEVENTH DIVISION
                                                  [NO. CR-2010-1800]
STATE OF ARKANSAS
                                 APPELLEE         HONORABLE BARRY SIMS, JUDGE

                                                  APPEAL DISMISSED


                              DAVID M. GLOVER, Judge


       In November 2010, Susannah Cox entered a plea of guilty to the offense of second-

degree domestic battery. A judgment and commitment order was entered sentencing Cox

to probation for a period of five years in December 2010. In September 2012, the State filed

a petition to revoke Cox’s probation, alleging that she had violated the terms and conditions

of her probation by committing assault on a family member, failing to attend domestic-

violence classes, and failing to pay court-ordered fines and costs. Cox admitted she had

violated the terms of her probation, and the trial court returned Cox to her original sentence.

In June 2013, the State filed another petition to revoke Cox’s probation, alleging that she had

violated the terms of her probation by committing the offense of DWI. Cox again admitted

she had violated the terms and conditions of her probation and entered a plea of guilty. The

trial court accepted Cox’s plea, and in October 2013 revoked Cox’s probation and sentenced
                                  Cite as 2014 Ark. App. 429

her to eight years in the Arkansas Department of Correction. Cox timely filed a notice of

appeal.

          Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Cox’s counsel has filed a motion to

withdraw on the grounds that the appeal is wholly without merit. The clerk of this court

furnished Cox with a copy of her counsel’s brief and notified her of her right to file pro se

points; Cox has not filed any points.

          Cox is not permitted to bring an appeal from her plea of guilty. Rule 1(a) of the

Arkansas Rules of Appellate Procedure–Criminal (2013) provides, “Except as provided by

ARCrP 24.3(b) there shall be no appeal from a plea of guilty or nolo contendere.” Cox’s plea

was neither a conditional plea pursuant to Rule 24.3(b) of the Arkansas Rules of Criminal

Procedure nor one of two exceptions to Rule 1(a) that has been recognized by our supreme

court—(1) when the issue on appeal concerns evidentiary errors arising after the guilty plea

but during the sentencing phase of the trial, regardless of whether it was a jury trial or a bench

trial, or (2) when the issue is the denial of a postjudgment motion to amend an incorrect or

illegal sentence. Houston v. State, 2014 Ark. App. 344; Hubbard v. State, 2012 Ark. App. 443.

Therefore, we dismiss Cox’s appeal.

          Appeal dismissed.

          WALMSLEY and VAUGHT, JJ., agree.

      William R. Simpson, Jr., Public Defender, and Jessica Coleman, Deputy Public Defender,
by: Margaret Egan, Deputy Public Defender, for appellant.
      No response.


                                                2